Case 1:19-cv-00392-WES-PAS Document 8 Filed 12/05/19 Page 1 of 5 PageID #: 23




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND

PEDRO ALVAREZ, JR.
     Plaintiff,

v.                                                      C.A. No.: 1:19-cv-00392-WES-PAS

TOWN OF BURRILLVILLE;
COL. STEPHEN C. LYNCH
Of the Burrillville Police
Department.
       Defendants.

         DEFENDANT, TOWN OF BURRILLVILLE, ANSWER TO PLAINTIFF’S
                              COMPLAINT

        Now come Defendants, Town of Burrillville, Col. Stephen C. Lynch of the Burrillville

Police Department, and answers Plaintiff, Pedro Alvarez, Jr.’s complaint as follows:

As to “Parties”

     1. Defendants admit the allegations contained in Paragraph Nos. 1, 2 and 3 of that portion of

        the Plaintiff’s complaint entitled “Parties.”

As to “Jurisdiction and Venue”

     2. Defendants admit the allegations contained in Paragraph Nos. 4 and 5 of that portion of the

        Plaintiff’s complaint entitled “Jurisdiction and Venue.”

As to “Facts”

     3. Defendants neither admit nor deny the allegations contained in Paragraph No. 6 of that

        portion of the Plaintiff’s complaint entitled “Facts.” The referenced Rhode Island General

        Law speaks for itself.

     4. Defendants admit the allegations contained in Paragraph Nos. 7 of that portion of the

        Plaintiff’s complaint entitled “Facts.”
Case 1:19-cv-00392-WES-PAS Document 8 Filed 12/05/19 Page 2 of 5 PageID #: 24
Alvarez v. Burrillville
C.A. No. 1:19-cv-00392-WES-PAS

   5. Defendants deny the allegations contained in Paragraph Nos. 8, 9, 10, 15, 17, and 18 in that

       portion of the Plaintiff’s complaint entitled “Facts.”

   6. Defendants neither admit nor deny the allegations contained in Paragraph Nos. 11, 12, 13,

       14, and 16 of that portion of the Plaintiff’s complaint entitled “Facts,” and leaves Plaintiff

       to his proof of same.

As to “Count I – Second Amendment Violation”

   7. Defendants reassert and incorporate their responses to all of the allegations contained in

       Paragraph Nos. 1 through 18 as said allegations are incorporated in Paragraph No. 19.

   8. Defendants neither admit nor deny the allegations contained in Paragraph Nos. 20, 21 and

       22 of that portion of the Plaintiff’s complaint entitled “Count I.” The cited Second

       Amendment to the United States Constitution and the case of District of Columbia v.

       Heller, 554 U.S. 570 (2008) speaks for itself.

   9. Defendants deny the allegations contained in Paragraph Nos. 23 and 24 of that portion of

       the Plaintiff’s complaint entitled “Count I.”

As to “Count II – Procedural Due Process Violation”

   10. Defendants reassert and incorporate their responses to all of the allegations contained in

       Paragraph Nos. 1 through 24 as said allegations are incorporated in Paragraph No. 25.

   11. Defendants neither admit nor deny the allegations contained in Paragraph No. 26 of that

       portion of the Plaintiff’s complaint entitled “Count II.” The Fourteenth Amendment to

       the United States Constitution speaks for itself.

   12. Defendants deny the allegations contained in Paragraph Nos. 27, 28, 29, 30, 31 and 32 of

       that portion of the Plaintiff’s complaint entitled “Count II.”




                                            Page 2 of 5
Case 1:19-cv-00392-WES-PAS Document 8 Filed 12/05/19 Page 3 of 5 PageID #: 25
Alvarez v. Burrillville
C.A. No. 1:19-cv-00392-WES-PAS



As to “Count III – Substantive Due Process Violation”

   13. Defendants reassert and incorporate their responses to all of the allegations contained in

       Paragraph Nos. 1 through 32 as said allegations are incorporated in Paragraph No. 33.

   14. Defendants neither admit nor deny the allegations contained in Paragraph No. 34 of that

       portion of the Plaintiff’s complaint entitled “Count III.” The referenced Amendments to

       the United States Constitution speak for itself.

   15. Defendants deny the allegations contained in Paragraph No. 35 of that portion of the

       Plaintiff’s complaint entitled “Count III.”

As to “Count IV – Conspiracy to Interfere with Civil Rights”

   16. Defendants reassert and incorporate their responses to all of the allegations contained in

       Paragraph Nos. 1 through 35 as said allegations are incorporated in Paragraph No. 36.

   17. Defendants deny the allegations contained in Paragraph No. 37 of that portion of the

       Plaintiff’s complaint entitled “Count IV.”

As to “Count V – First Amendment Violation”

  18. Defendants reassert and incorporate their responses to all of the allegations contained in

      Paragraph Nos. 1 through 37 as said allegations are incorporated in Paragraph No. 38.

  19. Defendants neither admit nor deny the allegations contained in Paragraph Nos. 39 and 40

      of that portion of the Plaintiff’s complaint entitled “Count V.” The First Amendment to

      the United States Constitution speaks for itself.

  20. Defendants deny the allegations contained in Paragraph No. 41 of that portion of the

      Plaintiff’s complaint entitled “Count V.”




                                            Page 3 of 5
Case 1:19-cv-00392-WES-PAS Document 8 Filed 12/05/19 Page 4 of 5 PageID #: 26
Alvarez v. Burrillville
C.A. No. 1:19-cv-00392-WES-PAS



As to “Count VI – Takings”

  21. Defendants reassert and incorporate their responses to all of the allegations contained in

      Paragraph Nos. 1 through 41 as said allegations are incorporated in Paragraph No. 42.

  22. Defendants deny the allegations contained in Paragraph No. 43 of that portion of the

      Plaintiff’s complaint entitled “Count VI.”

As to “Count VII – Injunctive Relief”

  23. Defendants reassert and incorporate their responses to all of the allegations contained in

      Paragraph Nos. 1 through 43 as said allegations are incorporated in Paragraph No. 44.

  24. Defendants deny the allegations contained in Paragraph Nos. 45, 46 and 47 of that portion

      of the Plaintiff’s complaint entitled “Count VII.”

                                 AFFIRMATIVE DEFENSES

       Defendants affirmatively plead the following defenses:

                             FIRST AFFIRMATIVE DEFENSE

       Defendants assert all applicable defenses relating to the statute of limitations and laches.

                             SECOND AFFIRMATIVE DEFENSE

       Defendants plead absolute and qualified immunity to the within complaint.

                             THIRD AFFIRMATIVE DEFENSE

       Defendants plead all forms of statutory and common law immunity including the public

duty doctrine to the within complaint.

                                FOURTH AFFIRMATIVE DEFENSE

       Defendants plead the statutory cap on damages as a bar and restriction on the amount of

damages recoverable in this matter.



                                            Page 4 of 5
Case 1:19-cv-00392-WES-PAS Document 8 Filed 12/05/19 Page 5 of 5 PageID #: 27
Alvarez v. Burrillville
C.A. No. 1:19-cv-00392-WES-PAS

                                  FIFTH AFFIRMATIVE DEFENSE

       Defendants affirmatively plead the public duty doctrine.

                                 SIXTH AFFIRMATIVE DEFENSE

       Defendants affirmatively plead the doctrine of unclean hands.

       Defendants demand a trial by jury.



                                             Defendants,
                                             By their Attorneys,

                                             /s/ Marc DeSisto
                                             /s/ Ryan D. Stys
                                             Marc DeSisto, Esq. (#2757)
                                             Ryan D. Stys, Esq. (#8094)
                                             DeSisto Law LLC
                                             60 Ship Street
                                             Providence, RI 02903
                                             (401) 272-4442
                                             marc@desistolaw.com
                                             ryan@desistolaw.com


                               CERTIFICATION OF SERVICE

       I hereby certify, that on this 5th day of December 2019, I electronically served this

document through the electronic filing system upon the following parties:

       Matthew L. Fabisch, Esq.
       mlfabisch@yahoo.com
       fabisch@fabischlaw.com

       The document electronically served is available for viewing and/or downloading from the

Rhode Island Judiciary’s Electronic Filing System.


                                             /s/ Marc DeSisto




                                            Page 5 of 5
